Citation Nr: 1019490	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-39 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right elbow 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 
1990, October 1990 to July 1991, and December 2003 to January 
2005.  He also has additional unverified service with the 
Army Reserves.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA), Wichita, Kansas, 
Regional Office (RO), which denied service connection for 
back and right elbow disorders.  The Veteran disagreed with 
such decision and subsequently perfected an appeal.   

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a back disorder and 
a right elbow disorder.  Further development is needed prior 
to adjudicating the merits of the claims.

The evidence of record reveals that the Veteran is currently 
diagnosed with status-post right elbow fracture by history 
and chronic or recurrent low back strain.  See June 2009 VA 
Joints Examination Report; June 2009 VA Spine Examination 
Report.  Further, with regard to the Veteran's back disorder, 
review of his service treatment records (STRs), dated January 
1987 to August 1995, contain complaints and treatment of low 
back pain, including diagnoses of low back strain.  See 
December 6, 1988, Screening Note of Acute Medical Care; 
December 14, 1988, Screening Note of Acute Medical Care; 
February 1, 1990, Screening Note of Acute Medical Care 
February 14, 1990 Chronological Record of Medical Care.  The 
Veteran also reported continuity of low back pain since his 
initial back injury in- service, and a history of low back 
pain during his most recent deployment to the Southwest Asia 
theater of operations from April 2008 to June 2009.  See 
December 2008 "Appeal to Board," VA Form 9; April 2010 
Board  Hearing Transcript.  Review of the evidence of record 
reveals that the Veteran's STRs are incomplete, specifically 
his STRs relating to his active duty service from December 
2003 to January 2005, and from April 2008 to June 2009.  

With regard to the Veteran's right elbow disorder, he claims 
that he injured his right elbow in 2004 while lifting 
equipment and furniture during service.  See April 2010 Board 
Hearing Transcript.  The Veteran submitted a copy of a 
December 2004 Service Treatment Note which indicates that he 
struck his right elbow on a file cabinet resulting in a right 
elbow fracture.  See also November 2004 Physical Profile 
Report.  The Veteran also reported continuity of his right 
elbow pain since his initial elbow injury in 2004, and a 
history of right elbow pain during his most recent deployment 
to the Southwest Asia theater of operations from April 2008 
to June 2009.  See December 2008 "Appeal to Board," VA Form 
9; April 2010 Board  Hearing Transcript.  As noted, the 
Veteran's STRs are incomplete, specifically the claims file 
is negative for the Veteran's STRs dated December 2003 to 
January 2005, and April 2008 to June 2009.  

VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This 
duty includes obtaining pertinent service records identified 
by the Veteran or which would help substantiate his claim.  
Id.  As such, the AMC/RO should obtain the Veteran's complete 
STRs, especially those relating to his active duty service 
from December 2003 to January 2005, and from April 2008 to 
June 2009, from the appropriate facilities, including the 
Veteran's Army Reserve unit.  Likewise, while on remand, the 
RO/AMC should obtain all outstanding VA and private treatment 
records relevant to the Veteran's claimed back and right 
elbow disorders.   

Further review of the record also reveals that the Veteran 
was provided with VA examinations regarding his back and 
right elbow disorders; however, the examiners did not provide 
medical opinions as to whether the Veteran's low back and 
right elbow disorders were related to his active duty 
service.  See June 2009 VA Joints Examination Report; June 
2009 VA Spine Examination Report.  Therefore, new VA 
examinations are necessary to ascertain whether the Veteran's 
low back disorder and his right elbow disorder are related to 
service.  See 38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following action:

1.  The AMC/RO should obtain and 
associate with the claims file the 
Veteran's complete STRs, specifically 
those dated December 2003 to January 
2005 and April 2008 to June 2009 from 
the appropriate facilities, including 
the Veteran's Army Reserve unit.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AMC/RO should also obtain the 
Veteran's current treatment records 
from the Kansas City, Missouri, VAMC 
regarding his back and right elbow 
disorders, to include records dated 
from April 2008 to the present and 
associate these records with the claims 
folder.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after 
reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further 
efforts to obtain such records would be 
futile, which should be documented in 
the claims file.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AMC/RO should also obtain the 
Veteran's complete private treatment 
records from Dr. S.N.S. Khalsa in 
Kansas City, Missouri, to include 
treatment records dated beginning 
January 2008, regarding the Veteran's 
back disorder, and associate these 
records with the claims file.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which 
should be documented in the claims 
file.  The Veteran must be notified of 
the attempts made and why further 
attempts would be futile, and allowed 
the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After the above development has 
been completed and all outstanding 
records have been associated with the 
claims file, the Veteran should be 
afforded appropriate VA medical 
examinations to determine the current 
nature and etiology of any back and 
right elbow disorders, to include his 
currently diagnosed status-post right 
elbow fracture by history and chronic 
or recurrent low back strain disorders.  
The claims file, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  Any 
indicated evaluations, studies, and 
tests should be conducted.  The 
examiner should identify all current 
diagnoses of the back and right elbow.  

With regard to the back disorder claim, 
the VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current back disorder 
is related to any period of the Veteran's 
service.

With regard to the right elbow claim, the 
VA medical examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right elbow 
disorder is related to any period of the 
Veteran's service.

A complete rationale should be provided 
for any opinion.  In offering any 
opinion, the examiner must consider the 
Veteran's lay statements regarding the 
incurrence of his back and right elbow 
disorders and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

5.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated based on the entirety of 
the evidence.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


